

115 HR 2498 IH: Freedom from Discrimination in Credit Act of 2017
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2498IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Gottheimer (for himself, Mr. Jeffries, Ms. Judy Chu of California, Mr. Blumenauer, Mr. Swalwell of California, Ms. Schakowsky, Ms. Tsongas, Ms. Wasserman Schultz, Mr. Peters, Mr. Sean Patrick Maloney of New York, Mr. Grijalva, Ms. Clarke of New York, Mrs. Davis of California, Mr. Delaney, Mr. Polis, Mr. Cicilline, Mr. Sherman, Mr. Connolly, Ms. Speier, Ms. Norton, Mr. Cárdenas, Mr. Capuano, Ms. DelBene, Mrs. Watson Coleman, Mr. Ted Lieu of California, Ms. Lee, Mr. Langevin, Ms. Pingree, Mr. Himes, Ms. Adams, Mr. Pocan, Mr. Nadler, Mr. Lowenthal, Mr. Crowley, Mrs. Lowey, Mr. Carson of Indiana, Mr. Johnson of Georgia, Mr. Quigley, Mr. Takano, Mr. Pascrell, Mr. Kildee, Ms. Meng, Ms. Brownley of California, Mr. Schneider, Mr. Crist, and Mr. Coffman) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Equal Credit Opportunity Act to prohibit discrimination on account of sexual orientation or gender identity when extending credit. 
1.Short titleThis Act may be cited as the Freedom from Discrimination in Credit Act of 2017. 2.Prohibition against discrimination on account of sexual orientation or gender identitySubsection (a)(1) of section 701 of the Equal Credit Opportunity Act (15 U.S.C. 1691) is amended by inserting , sexual orientation, gender identity, after sex. 
3.DefinitionsSection 702 of the Equal Credit Opportunity Act (15 U.S.C. 1691a) is amended— (1)by striking subsections (f) and (g); and 
(2)by inserting after subsection (e) the following new subsections:  (f)The term gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, with or without regard to the individual’s designated sex at birth. 
(g)The term person means a natural person, a corporation, government or governmental subdivision or agency, trust, estate, partnership, cooperative, or association. (h)The terms race, color, religion, national origin, sex, sexual orientation, gender identity, marital status, or age, used with respect to an individual, includes— 
(1)the race, color, religion, national origin, sex, sexual orientation, gender identity, marital status, or age, respectively, of another person with whom the individual is associated or has been associated; and (2)a perception or belief, even if inaccurate, concerning the race, color, religion, national origin, sex, sexual orientation, gender identity, marital status, or age, respectively, of the individual. 
(i)The term sex includes— (1)a sex stereotype; 
(2)pregnancy, childbirth, or a related medical condition; and (3)sexual orientation or gender identity. 
(j)The term sexual orientation means homosexuality, heterosexuality, or bisexuality. (k)Any reference to any requirement imposed under this title or any provision of this title shall be deemed to include a reference to the regulations of the Bureau under this title or the provision of this title in question.. 
4.Relation to State lawsSection 705(a) of the Equal Credit Opportunity Act (15 U.S.C. 1691d(a)) is amended by inserting , sexual orientation, gender identity, after sex. 